DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

Claim Objections
Claims 6 and 14 are objected to because of the following informalities: On line 2 of each claim “AWS” should be “AW[[S]]B.”  

Double Patenting
I.	Controlling law and MPEP guidance
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
II.	Anticipatory type
Claims 1,2,7-10,15-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4,10-12, and 19 of copending published Application No. US 2022/0103757  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-4,10,11, and 19 anticipate claims 1,2,7-10,15-17 and 20 as detailed in the table below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant claim
Anticipatory claim of the ‘757 application
1
2
2
2
7
3
8
4
9
10
10
10
15
11
16
12
17
18
20
19


III.	Obviousness type
Claims 3-5,11-13,18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 and 14-16,18, and 19 of copending published Application No. US 2022/0103757 in view of well-known features in the art as detailed in the table below. This is a provisional nonstatutory double patenting rejection.
Claims 6 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 10 of copending published Application No. US 2022/0103757 in view of Croxford (US 2020/0250454) as detailed in the table below. This is a provisional nonstatutory double patenting rejection.
Instant claim
Reference claim of the ‘757 application
Secondary reference
3
6
Well-known features
4
7
Well-known features
5
8
Well-known features
6
2
Croxford (US 2020/0250454)
11
14
Well-known features
12
15
Well-known features
13
16
Well-known features
14
10
Croxford (US 2020/0250454)
18
14
Well-known features
19
16
Well-known features


Claims 3-5,11-13,18, and 19
Instant claims 3-5,11-13,18, and 19 differ from claims 6-8,14-16,18, and 19 of the ‘757 application in that they each require that a camera pipeline be controlled to process the first resolution images and the second resolution images. However, the Examiner takes official notice to the use of dedicated pipelines for image output from different cameras in a mobile device as well known in the art. One of ordinary skill in the art would have been motivated to process the first and second resolution images using dedicated pipeline processing because this would increase the speed of processing if both resolution images are output simultaneously and would allow for design of image-specific processing.
Furthermore, instant claims 18 and 19 differ from claims 14 and 16 of the ‘757 application in that they also require that a non-transitory medium storing a processor-executable program that causes performance of the steps of claims 14 and 16. However, the Examiner again takes official notice to the use of processor-executable programs to accomplish the functions of AR eyewear. One of ordinary skill in the art would recognize that this type of design would allow for ease of implementation, flexibility, and compact configuration.
Claims 6 and 14
Finally, instant claims 6 and 14 differ from claims 2 and 10 of the ‘757 application in that they require that auto white balance be performed in the computer vision mode. However, in the same field of endeavor, Croxford discloses an imaging system with an image processing pipeline, in which captured images undergo white balance correction before being subject to computer vision operations, like object detection and tracking and simultaneous localization and mapping (Fig. 3A; [0031]). In light of the teaching of Croxford, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform white balance correction on the low resolution images captured during Baldwin’s low power mode because this would increase the accuracy of low resolution, low power mode motion detection.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In both claims 8 and 16, the Examiner submits that “them” is indefinite as it presents ambiguity as to whether “them” (the images in the buffer) refers to images that have been matched or will be matched. Also, the Examiner has been unable to resolve the issue after reviewing the specification. No prior art rejection will be made to claims 8 and 16. However, note the disclosure of Aleksic et al. in the Conclusion section of this action.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4,9-12,17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 2020/0084387) in view of Moloney et al. (US 2019/0222756).
As to claim 1, Baldwin et al. teaches eyewear ([0039], line 7), comprising: 
a plurality of cameras (Fig. 2, first camera “201” and second camera “202”) configured to generate images ([0043], lines 1-4); 
a camera pipeline (Fig. 2, data flow within device “200”); 
an electronic processor (Fig. 2, image signal processor “212”; [0049]) configured to: 
selectively control the plurality of cameras to provide the images having a first resolution in an high power augmented reality (AR) mode (Fig. 1; [0027] and [0029] - mode in which both cameras are active; [0045], lines 4-8), and to provide the images having a second resolution ([0060], lines 1-6) in a low power computer vision (CV) mode ([0065], lines 1-9), wherein the first resolution is higher than the second resolution ([0099], lines 1-6), and wherein the plurality of cameras consume less power in the CV mode than the high power mode (e.g., [0049] – low power mode vs. mode in which both cameras are active); and 
control the camera pipeline to process the first resolution images from the plurality of cameras to operate in the high power mode ([0045], lines 4-8).
	The claim differs from Baldwin et al. in that it requires (1) that the eyewear include a frame, a display supported by the frame, and that the plurality of cameras be coupled to the frame. Also, Baldwin et al. discloses that low resolution images are captured during the low power (i.e., [0060], lines 1-6; [0069], lines 1-9) but does not specifically disclose that the low resolution images are processed in any way during that mode. That is, Baldwin et al. fails to disclose the claim limitation of (2) “control[ling] the camera pipeline to process the second resolution images from the plurality of cameras to operate in the CV mode.
	(1) Although Baldwin et al. does not state it expressly, the Examiner takes official notice to digital eyewear with a frame and a display supported by and cameras coupled to the frame as well known in the art. One of ordinary skill would have been motivated to design Baldwin’s eyewear in this manner as it represents an efficient design with advantageous positions for the cameras.
	(2) Furthermore, in the same field of endeavor, Moloney et al. discloses a mobile camera system (Fig. 1A, mobile camera “100”) that can be used in connection with smart glasses (e.g., [0025], lines 25-29). The system includes a plurality of cameras, one set of the plurality are low resolution (Fig. 1A, cameras “102a/b”) and one set are high resolution (Fig. 1A, cameras “102a/b”). During a low power mode, the low resolution cameras are used to detect movement during a computer vision mode to determine whether the high-resolution cameras should be activated for image capture ([0045], lines 1-11). Also, during the low power mode, any unused cameras are fully turned off ([0020], lines 5-11). In light of the teaching of Moloney et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the captured low resolution images of Baldwin et al. to detect movement that would necessitate active first and second cameras, for an AR stitching application for example, in or not in conjunction with an IMU during the low power mode and to fully turn off an unused camera during that mode because an artisan of ordinary skill in the art would recognize that power would be more properly managed in this manner and ensure that the low resolution images captured during the low power mode are not captured in vain. 
	As to claim 2, Baldwin et al., as modified by Moloney et al., teaches the eyewear of claim 1, wherein the processor is an image processor (see Baldwin et al., Fig. 2, image signal processor “212”).
	As to claim 3, Baldwin et al., as modified by Moloney et al., teaches the eyewear of claim 1, wherein the processor controls the plurality of cameras to capture the images in the first resolution, and downscale the images to the second resolution (see Baldwin et al., [0060], lines 6-14).
	As to claim 4, Baldwin et al., as modified by Moloney et al., teaches the eyewear of claim 1, wherein the processor is configured to selectively turn a first of the plurality of cameras off in the CV mode (see Moloney et al., [0020], lines 5-11).
	Claims 9-12 are method claims reciting essentially the same steps as the processor functions of claims 1-4. Therefore, claims 9-12 are rejected as detailed above in claims 1-4.
	As Baldwin et al. discloses the use of stored, processor-executable software to accomplish the reference’s functions ([0050]), the Examiner submits that the limitations of claims 17 and 18 are satisfied as detailed above in claims 1,3,9, and 11. 
	
2.	Claims 5,7,13,15,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 2020/0084387) in view of Moloney et al. (US 2019/0222756) and further in view of Cabral et al. (US 2018/0302569).
	As to claim 5, Baldwin et al., as modified by Moloney et al., teaches the eyewear of claim 4, wherein the processor is configured to selectively turn the first camera back on (see Baldwin et al., e.g., [0080]). The claim, however, differs from Baldwin et al., as modified by Moloney et al., in that it requires that the processor synchronize the plurality of cameras.
	In the same field of endeavor, Cabral et al. discloses a multi-camera system for producing stitched images from the multiple cameras, where the cameras are synchronized ([0039]). In light of the teaching of Cabral et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to synchronize Baldwin’s cameras when both are active because, as Cabral et al. notes in para. [0039], this would ensure accurate stitching. 
	As to claim 7, Baldwin et al., as modified by Moloney et al. and Cabral et al. (as detailed above), teaches the eyewear of claim 1, wherein the processor is configured to generate stitched (see Baldwin et al., [0045], lines 4-8), synchronized (see Cabral et al., [0039]) images.
Claims 13 and 15 are method claims reciting essentially the same steps as the processor functions of claims 5 and 7. Therefore, claims 13 and 15 are rejected as detailed above in claims 5 and 7.
	As Baldwin et al. discloses the use of stored, processor-executable software to accomplish the reference’s functions ([0050]), the Examiner submits that the limitations of claims 19 and 20 are satisfied as detailed above in claims 4,5,7,12,13, and 15. 

3.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 2020/0084387) in view of Moloney et al. (US 2019/0222756) and further in view of Croxford (US 2020/0250454).
As to claim 6, Baldwin et al., as modified by Moloney et al., teaches the eyewear of claim 1. The claim differs from Baldwin et al., as modified by Moloney et al., in that it requires that  the eyewear further comprises an auto white balance (AWB), wherein the processor is configured to implement the AWS in the CV mode.
In the same field of endeavor, Croxford discloses an imaging system with an image processing pipeline, in which captured images undergo white balance correction before being subject to computer vision operations, like object detection and tracking and simultaneous localization and mapping (Fig. 3A; [0031]). In light of the teaching of Croxford, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform white balance correction on the low resolution images captured during Baldwin’s low power mode because this would increase the accuracy of low resolution, low power mode motion detection.
Claim 14 is a method claim reciting essentially the same step as the processor function of claim 6. Therefore, claim 14 is rejected as detailed above in claim 6.

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Aleksic et al. (US 2011/0242356) discloses storing images in a buffer and aligning/matching those images for stitching ([0109]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
9/10/2022